Citation Nr: 0312876
Decision Date: 06/16/03	Archive Date: 08/07/03

DOCKET NO. 99-21 576               DATE JUN 16, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department
of Veterans Affairs (VA) improved pension benefits in the amount of
$51,542.00.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

REMAND

The veteran had active service from January 1964 to December 1967.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a February 1999 decision of the Committee on Waivers
and Compromises (Committee) of the Regional Office (RO) of VA in
New York, New York.

Appellate review of the veteran's claim at this time would be
premature. At his request, he was scheduled for a hearing before
the Board on May 14, 2002. He canceled that hearing. On June 14,
2002, he wrote to the Board and stated that he still wanted to
appear for a hearing before the Board at the RO. He said that he
had his leg amputated in October and had been unable to keep his
prior appointment. He also recently had a sigmoid resection
operation and was hospitalized for 87 days.

As the veteran has demonstrated good cause for his failure to
report for the prior hearing and/or submit a timely request for
postponement, in order to afford him due process, this case must be
remanded to the RO for an appropriate hearing to be scheduled. See
38 C.F.R. 20.704 (2002).

The appeal is REMANDED for the following action:

Schedule the veteran for a hearing at the RO, before a Veterans Law
Judge, in accordance with applicable law.

Thereafter, the case should be returned to the Board for further
appellate consideration. The veteran need take no action until he
is so informed. He has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this REMAND is to comply with all due process
considerations.

2 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -



